Citation Nr: 0212712	
Decision Date: 09/23/02    Archive Date: 10/03/02	

DOCKET NO.  01-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for keratoconus of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and Dr. N. A. Forestier  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980 and from June 1980 to December 1983.  The veteran 
was discharged from the second period of service by the order 
of a general court martial and received a bad conduct 
discharge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Houston, Texas, Regional Office of the Department of Veterans 
Affairs (VA), which held that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for keratoconus of the left eye had not been 
received.  The veteran subsequently relocated to Florida; his 
file is currently under the control of the St. Petersburg, 
Florida, Regional Office (hereinafter RO).  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2001 in connection with his 
appeal.  In April 2001, the Decision Review Officer continued 
the denial of the claim on the basis that the "entire 
evidence of record fails to demonstrate that the claimed 
keratoconus of the left eye was incurred in or aggravated by 
the veteran's honorable period of active military service."  
The veteran subsequently testified at a travel board hearing 
at the RO before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  Evidence received since the most recent final denial of 
service connection for keratoconus of the left eye includes 
documents which bear substantially and directly on the issue 
at hand, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the claim.

2.  The positive and negative evidence with respect to 
whether keratoconus of the left eye was initially manifest 
during the veteran's first period of active military service 
is at least in relative equipoise.

3.  Post service medical evidence dated since 1985 
demonstrates the existence of keratoconus of the left eye.


CONCLUSIONS OF LAW

1.  Evidence received since the most recent prior final 
disallowance of service connection for keratoconus of the 
left eye is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).

2.  Keratoconus of the left eye was incurred during the 
veteran's first period of active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

No service medical records from the veteran's first period of 
active military service are of record other than the report 
of an examination performed at enlistment.  No eye defects 
other than refractive errors were reported.  Medical records 
from the veteran's second period of active service appear to 
be incomplete.  The available records from that period 
contain no reference to abnormality of the eyes.

After service the veteran filed his original claim for 
service connection for keratoconus in June 1990.  The claim 
was denied by a rating decision of July 1991 and the veteran 
did not appeal.  Thereafter, he attempted to reopen his claim 
on several occasions.  Rating decisions of November 1992, 
February 1995, September 1995 and April 1999 continued the 
prior denial of service connection.  The veteran did not 
appeal these adverse determinations within the period of time 
allowed for doing so following each notification.  The 
evidence reviewed by one or more of these rating decisions 
will be briefly summarized below.

Records from a service department medical facility dated from 
December 1985 through October 1990 contain a December 1985 
entry in which it was reported that the veteran had an 
unusual cone-shaped cornea that had been treated by 
ophthalmology in Germany by a contact lens.  A January 1986 
entry notes that keratoconus had been "much worse" from 1970 
to 1982.  The veteran had received a refit contact lens in 
1982 but was still unable to wear it due to discomfort.  In 
June 1990, a corneal wedge resection of the left eye was 
performed.

A detailed history was recorded at a January 1991 VA 
examination performed in connection with the veteran's 
original service connection claim, received in June 1990.  
The veteran reported that while stationed in Germany he had 
received outpatient treatment because of blurring of vision 
and distortion of objects and had been seen by an 
optometrist, who had fitted a contact lens in the left eye.  
He was referred to an ophthalmologist because of problems 
with the lens and was given a diagnosis of keratoconus.  He 
was later seen in Heidelberg in 1980, where the diagnosis was 
keratoconus.  In 1981 he was seen at Ft. Myer, in Virginia, 
where an optometrist fitted a contact lens for the left eye 
and a corneal transplant was discussed.  A penetrating 
keratoplasty in the left eye was performed in 1987.  

In a September 1992 statement, Dr. N. Arce Forestier 
identified himself as a former noncommissioned officer at 
Fort Myer, Virginia.  He related that he had personally read 
the medical record of the veteran, who was under treatment by 
Dr. R. Messner for keratoconus, and that the veteran had a 
history of previous treatment in Germany.  A December 1994 
statement from R. C. Messner related that Dr. Messner had 
been a staff optometrist at Fort Myer from February 1981 
through January 1984.  He indicated that in the Spring of 
1982 the veteran had been referred for treatment and that 
keratoconus was confirmed.  

Statements dated in April 1996 and November 1997 from S. K. 
Sato, O.D., and H. Liu, M.D., respectively, were also of 
record, as was a June 1997 VA outpatient treatment record.

The veteran requested in September 1999 that his claim for 
service connection for keratoconus be reopened.  The 
following is a brief summary of the evidence received in 
connection with that request.

An August 1999 statement from Dr. N. Arce Forestier, an 
optometrist, related that he had assisted Captain Messner in 
fitting the veteran with a hard contact lens in the left eye.  
He related that the veteran had already been diagnosed with 
keratoconus, as stated in medical records brought from 
Germany where he had been stationed.  

At the April 2002 travel board hearing, the veteran testified 
that in Germany he had been given eyeglasses which were no 
help and had been taken to a hospital where he saw an 
ophthalmologist who fitted a contact lens for the left eye.  
The lens was thick and uncomfortable and the veteran wore it 
only off and on.  The eye was becoming progressively worse.  
He related that when he was transferred to Fort Myer, his 
military medical records were available.  Dr. Forestier was 
present at the hearing and testified that his job included 
screenings which would result in referral of patients to the 
proper doctors.  He indicated that Dr. Messner dealt in 
contact lenses while another optometrist dealt in 
refractions.  He related that since the veteran's records 
showed that he had had visual problems due to keratoconus 
since he had been in Germany and that he was having a problem 
with discomfort of the contact lens, he referred the veteran 
to Dr. Messner, the specialist in contact lenses.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

New and material evidence.  

Although the December 1999 rating decision denied the 
veteran's claim on the basis that no new and material 
evidence had been submitted, the statement of the case set 
forth what was in essence a review of the merits of the 
claim.  While this might arguably support a conclusion that 
the RO had subsequently found that the claim had been 
reopened, the Board will nevertheless review the new and 
material evidence issue.  

Regardless of the RO's action, the Board is obligated in 
every case to determine whether evidence has been submitted 
which is both new and material to reopen the claim.  McGinnis 
v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the [United States Court of Appeals for Veterans Claims 
(Court)] Court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996), as quoted in Smith (Irma) v. Brown, 10 Vet. App. 
330 (1997).  

In making the determination as to whether new and material 
evidence has been received, the inquiry is limited to the 
question of whether the evidence submitted since the most 
recent prior disallowance, that is, the rating decision of 
April 1999 satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994); 
Evans v. Brown, 9 Vet. App. 273 (1996).  

On review of the evidence received since the most recent 
prior final rating decision denying service connection for 
keratoconus, dated in April 1999, the Board finds that such 
material includes evidence that satisfies the regulatory 
definition of "new and material" evidence.  In particular, 
the hearing testimony by the veteran includes additional 
detail regarding the events in service such that it cannot be 
dismissed as cumulative or redundant.  In addition, the 
testimony of Dr. Forestier provides additional detail 
concerning the procedures followed at the time of the 
veteran's treatment for keratoconus at Fort Myer.  This 
testimony is significant enough that it must be considered in 
order for the Board to fully decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1 
(1998).  Such evidence relates directly to the specific 
reasons cited for the prior denial, which included the 
absence of evidence of keratoconus during the first , 
honorable period of service.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In view of this finding that the claim is 
reopened, the Board may now proceed to consider the merits of 
the claim.  

Preliminary matter -- the VCAA  

Since the claim has been found to be reopened by submission 
of new and material evidence, the Board is obligated to 
determine whether the requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which Congress enacted during the 
pendency of this appeal, have been satisfied.  The VCAA 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the veteran has been furnished with a 
statement of the case which provided notice of the applicable 
law and regulations and of the evidentiary deficiencies that 
resulted in the denial of the claim.  In addition, the RO has 
fully explained, through a letter dated June 6, 2001, the 
requirements of the VCAA, including the specifics of the VA 
duties under that Act.  The letter explained in detail what 
information was required from the veteran and advised him of 
what actions would be taken by the RO to obtain additional 
evidence on his behalf following receipt of such information.  
These documents are sufficient to apprise the veteran of the 
evidence required to support the claim and to advise him 
which documents would be obtained by VA in furtherance of the 
duty to assist.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to assist, the RO has obtained all 
available Government medical records.  The RO has assisted 
the veteran in procuring relevant private treatment records.  
The veteran and his representative have identified no 
additional records which would serve to support the veteran's 
claim, nor has the Board identified any from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Decision on the Merits.

Upon reopening of the claim following receipt of new and 
material evidence and satisfying the duty to assist, the next 
step is to adjudicate the claim on its merits.  In general, 
the Board may not address an issue initially if there is a 
possibility that a veteran will be prejudiced by such review.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (where the Board 
determines that new and material evidence has been submitted 
to reopen a claim, the veteran must be asked, before the 
claim is reviewed on the merits, whether he objects to Board 
adjudication in the first instance, or, alternatively, the 
Board may make a decision on the merits of the claim without 
contacting the veteran if it explains why no prejudice will 
result from adjudicating the matter on the merits without 
remanding it first).  See also Rule 903 of the Board's Rules 
of Practice.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903(b).  In the circumstances 
of the present case, and in light of the decision herein, no 
prejudice to the veteran will result.  

Keratoconus is a noninflammatory, usually bilateral 
protrusion of the cornea, the apex being displaced downward 
and nasally....The cause is unknown, but hereditary factors 
may play a role.  Called also conical cornea."  See Dorland's 
Illustrated Medical Dictionary, 26th Edition, 696 (1985).

Under the applicable law and regulations, as interpreted by 
the Court, to establish service connection for a disability, 
the evidence must show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service and, (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The medical evidence of record demonstrates the existence of 
keratoconus since December 1985, when the veteran was seen 
for the disorder at a service department hospital.  The 
evidence of visits beginning in December 1985 and thereafter 
demonstrate the existence of a current disability and satisfy 
the first of the three above elements.  The only dispute 
relates to the adequacy of the evidence of keratoconus during 
service.

Since the veteran received a bad conduct discharge from the 
second period of service, a grant of service connection based 
on incurrence or aggravation during that period of service is 
precluded by law.  However, the veteran is entitled to 
establish service connection on the basis of the first period 
of service to the extent that the evidence so permits.  
Medical records from the second period of service are still 
acceptable as evidence to prove or disprove a claim based on 
the first period of service.  Unfortunately, all of the 
records from the first period of service other than the 
entrance examination are missing and the records from the 
second period of service are incomplete.  The Court has held 
that when crucial Government-held evidence such as service 
medical records is destroyed or otherwise unavailable, the 
Government has a heightened duty to assist and to resolve 
reasonable doubt in the claimant's favor.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

Notwithstanding the lack of service medical records, the post 
service entries dated in December 1985 and early 1986 set 
forth historical information that is substantially consistent 
with the veteran's report of having been initially treated 
for keratoconus in Germany in 1978 during his first period of 
service.  These entries were recorded approximately 4-1/2 
years before the veteran filed his original claim for service 
connection for keratoconus; hence, their probative value is 
enhanced by the fact that he did not have a compensation 
motive when he provided this history.  In addition, despite 
the lack of service medical records, the veteran was able to 
obtain a statement from Dr. Messner, the optometrist who 
treated the veteran in service and provided the contact 
lenses.  The statement from Dr. Messner is complete and 
credible and provides an adequate substitute for the actual 
treatment records prepared in 1981 and 1982.  The statements 
and the hearing testimony by Dr. N. Arce Forestier likewise 
provide some compensation for the lack of records.  Dr. 
Forestier corroborates the existence of records created in 
Germany before January 1981.  His assertion that such records 
were in fact the basis for his decision to direct the veteran 
to Dr. Messner for further treatment is credible, and once 
the credibility of this information is established, the Board 
must find that adequate evidence of the existence of 
keratoconus during the first period of service has been 
presented.

Accordingly, a preponderance of the evidence supports the 
claim for service connection for keratoconus and the appeal 
is allowed.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


ORDER

New and material evidence having been submitted, the claim to 
establish service connection for left eye keratoconus is 
reopened.

Service connection for keratoconus of the left eye is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

